Citation Nr: 0324160	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $7,360.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran had honorable active service from February 1954 
to February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied waiver of recovery of an overpayment of 
pension benefits in the calculated amount $7,360.  
Jurisdiction over the claim was assumed by the RO in Jackson, 
Mississippi, following the veteran's move to that state.  

The veteran requested a Travel Board hearing in his 
substantive appeal, which was received in February 2001.  The 
Board remanded this case in May 2002 in order to accord him 
the hearing he requested, but he failed to appear for the 
hearing scheduled at the RO in Jackson in June 2003.  
Accordingly, the Board will proceed on the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A rating decision dated in October 1990 found that the 
veteran was permanently and totally disabled for pension 
purposes, effective from July 16, 1990.  

3.  In October 1998, VA created an overpayment in the 
veteran's pension account, effective from May 1, 1997, 
because of his failure to report the receipt of Social 
Security benefits despite having been advised by VA that he 
should report such income to VA immediately.  

4.  In November 1998, VA notified the veteran at his latest 
address of record of the amount of the overpayment and of his 
right request waiver of the indebtedness.  He was also 
informed that waiver must be requested within 180 days of the 
date of the notification letter.  

5.  There is no showing that the veteran did not receive the 
November 1998 notification in a timely manner.  

6.  The veteran's request for waiver of recovery of the 
indebtedness was received in October 2000.  


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $7,360 was not 
timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
prosecution of this claim, the provisions of that Act do not 
apply to this appeal, which is governed by separate statutory 
provisions contained in chapter 53 of title 38, United States 
Code.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The record shows that a rating decision dated in October 1990 
found that the veteran was permanently and totally disabled 
for pension purposes, effective from July 16, 1990.  The 
veteran was notified of this determination in November 1990, 
when VA also advised him that his pension was directly 
related to his family income and that he had to report any 
changes in income to VA immediately.  In November 1996, the 
veteran was reminded by VA to report all income changes.  In 
June 1998, however, VA received information that the veteran 
was receiving monthly Social Security benefits that had not 
been reported to VA.  In August 1998, the veteran filed a 
notarized statement verifying his monthly Social Security 
benefit amount.  In October 1998, the Social Security 
Administration confirmed that the veteran had been receiving 
Social Security benefits since April 1997.  

In October 1998, VA took action, which was made effective 
from May 1, 1997, to reflect the fact that the veteran was 
receiving Social Security benefits.  The veteran was informed 
of the action in a letter dated in late October 1998.  This 
action created an overpayment in the veteran's account.  In 
November 1998, the VA Debt Management Center notified the 
veteran at his latest address of record of the amount of the 
overpayment and of his right to request waiver of the 
indebtedness.  He was also informed that he had 180 days to 
request a waiver.  The record demonstrates, however, that the 
veteran did not file a request for waiver until October 2000.  
The RO denied the request because it was not timely filed.  
The veteran disagreed with this determination, and this 
appeal ensued.  

Section 1.963 of title 38, Code of Federal Regulations, 
provides as follows:  

(a) General.  Recovery of overpayments of 
any benefits made under laws administered 
by [] VA shall be waived if there is no 
indication of fraud, misrepresentation, 
or bad faith on the part of the person or 
persons having an interest in obtaining 
the waiver [of] recovery of the 
indebtedness from the payee who received 
such benefits would be against equity and 
good conscience.  

(b) Application.  A request for waiver of 
an indebtedness under this section shall 
only be considered: 

(1) If made within 2 years following 
the date of a notice of indebtedness 
issued on or before March 31, 1983, by 
the Department of Veterans Affairs to the 
debtor, or

(2) Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
Department of Veterans Affairs to the 
debtor.  The 180 day period may be 
extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the Department of Veterans Affairs or the 
postal authorities, or due to other 
circumstances beyond the debtor's 
control, there was a delay in such 
individual's receipt of the notification 
of indebtedness beyond the time 
customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180 day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

See 38 U.S.C.A. § 5302(a), (c) (to same effect).  

The veteran primarily contends that he was hospitalized 
during the 6-month period permitted for requesting waiver, 
and he has submitted a discharge summary showing that he was 
admitted to the VA Medical Center at Biloxi, Mississippi, on 
April 29, 1999, more than five months after the notification 
letter was sent to him.  

There is no showing, however, that the veteran was 
incapacitated or unable physically or mentally to submit a 
request for waiver in the months following notification and 
before his hospitalization in April 1999.  There is no 
indication that there was any unreasonable delay in the 
veteran's receipt of his waiver notification or that any 
delay occurred because of error by the Postal Service.  
Indeed, the veteran has not alleged that he did not receive 
the notice in a timely manner.  Moreover, no request for 
waiver, or request for an extension of time in which to file 
a request for waiver, was received until more than a year 
following the veteran's transfer to the VA nursing home at VA 
Medical Center (VAMC), Biloxi, Mississippi, in August 1998.  
The record shows that he was wheelchair bound and in need of 
assisted living for the foreseeable future when he was 
transferred to the nursing home, but there is no showing that 
he was precluded from requesting a waiver for more than a 
year following the transfer.  VA began withholding the 
veteran's pension benefits no later than February 1999.  As 
the RO pointed out, this would have been a perfect time for 
the veteran to have raised the issue of waiver.  

The Court of Appeals for Veterans Claims has held that the 
statute does not contemplate that mental illness must be 
considered as a factor in determining when notice was 
"actually received."  38 U.S.C.A. § 5302(a).  The Court 
stated that the statute is clear and provides only that the 
Secretary has discretionary authority to extend the 180-day 
limit within which a request for waiver of recovery must be 
filed if he is satisfied that the payee has demonstrated that 
notice was "not actually received" within a reasonable 
period after the date of the notice.  Barger v. Principi, 16 
Vet. App. at 136.  The November 1998 notice was sent to the 
veteran at 2644 Griffith Cir W, Mobile, AL  36606.  This was 
the exact address set forth on the veteran's notarized 
statement of August 27, 1998.  The file contains no notice 
from the Postal Service that the letter could not be 
delivered or forwarded.  The Board concludes that the 
presumption of regularity that attends the administrative 
functions of the Government is applicable and that it is 
therefore presumed that the RO properly mailed and the Postal 
Service properly delivered the November 1998 notification 
letter in this case.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
(the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the 
contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272, 275 (2001) (per 
curiam order) (appellant's assertion that she did not recall 
receiving notice from originating agency that she had 180 
days to request waiver of recovery of overpayment of death 
pension was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); see also 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) 
("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption").  

As a timely request for waiver of recovery of an overpayment 
of pension benefits was not received, the appeal must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $7,360 is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



